Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 1/7/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: “a thin film transistor comprises” should be “[[a]] the thin film transistor comprises”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot because the newly added claim limitation of the claim 1 is rejected in the current rejections as indicated in the following claim rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 7-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itou (US 20210265420).

Regarding claim 1. Itou discloses A display panel (Fig 1: DSP), comprising: 
a substrate (Fig 4: SU1); 
a driving circuit layer (Fig 4: the layers where DTRs located), 
wherein the driving circuit layer is disposed on a side of the substrate (Fig 4), and comprises a plurality of driving circuits (Fig 4: DTRs with related circuit part/layers); and 
a light-emitting diode (LED) element layer (Fig 4: the layers where BLED located), wherein the LED element layer is disposed on a side of the driving circuit layer facing away from the substrate (Fig 4), and comprises 
a plurality of micro-LED elements (Fig 4, [0040]/[0045]: BLEDs), 
wherein each of the plurality of micro-LED elements is electrically connected to a respective one of the plurality of driving circuits through a via hole (Fig 4: the via in LL1, where ADb is connected to BS); 
wherein a driving circuit (Fig 4: DTR with related circuit part/layers) of the plurality of driving circuits comprises at least one thin film transistor (Fig 4: the transistor with DE/GL/SE/PS in DTR), a thin film transistor comprises a source electrode (SE), a drain electrode (DE), gate electrode (GL) and an active layer (PS), the active layer of the thin film transistor is disposed on a side of the source electrode and the drain electrode (Fig 4) facing away from the substrate (Fig 4: the transistor located way from the top surface of the substrate and further both undercoat layer, UC  and light-shielding layer light, LS 

Regarding claim 2. Itou discloses The display panel of claim 1, wherein the plurality of micro-LED elements emit a same color of light ([0040]: blue light); and 
a color film layer (Fig 4: GF/RF/GCF/RCF) is disposed on a side of the plurality of micro-LED elements facing away from the substrate.

Regarding claim 3. Itou discloses The display panel of claim 1, wherein the each of the plurality of micro-LED elements comprises a single-electrode micro-LED element (Fig 5); wherein along a direction away from the substrate (Fig 5), the single-electrode micro-LED element comprises 
a first electrode (AD), a second-type semiconductor (NC), a light-emitting layer (EM), a first-type semiconductor (PC) and a second electrode (CD) which are arranged in sequence (Fig 5); 
the first-type semiconductor is a P-type semiconductor [0090], and the second-type semiconductor is a N-type semiconductor [0090]; or 
the second-type semiconductor is the P-type semiconductor, and the first-type semiconductor is the N-type semiconductor.

Regarding claim 7. Itou discloses The display panel of claim 1, wherein a first wall structure (RFL1) is disposed between adjacent micro-LED elements, 


Regarding claim 8. Itou discloses The display panel of claim 2, wherein the color film layer comprises a plurality of sub-color film structures (Fig 4: GCF/RCF); 
wherein a second wall structure (Fig 4: RFL2) is disposed between adjacent sub-color film structures and disposed at a gap between adjacent micro-LED elements, and 
wherein the second wall structure is made of a light-shielding material (Fig 4, [0084]: RFL1 is made of Ag and provides light reflectance as shown Le).

Regarding claim 10. Itou discloses The display panel of claim 8, comprising a plurality of sub-pixel regions (Fig 1: Pix); 
wherein the each of the plurality of micro-LED elements corresponds to a respective one of the plurality of sub-pixel regions  (Fig 2) and emits blue light [0040];
each of the plurality of sub-pixel regions comprises 
a first sub-pixel region (PxR), a second sub-pixel region (PxG) and a third sub-pixel region (PxB); and each of the plurality of sub-color film structures in the color film layer comprises 
a red sub-color film structure (RCF), a green sub-color film structure (GCF) and a transparent sub-color film structure (BCF: BLED in BCF area emits blue light. Thus BCF is being transparent to blue light) [0039]/[0041]; 

the red sub-color film structure is configured to convert a light beam emitted by a corresponding one of the plurality of micro-LED elements into a red light beam; and the green sub-color film structure is configured to convert a light beam emitted by a corresponding one of the plurality of micro-LED elements into a green light beam [0039].

Regarding claim 12. Itou discloses A display device (Fig 1), comprising the display panel of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 20210265420) in view of Zhang US (US 20170179097).

Regarding claim 4. Itou discloses The display panel of claim 1 except wherein the each of the plurality of micro-LED elements comprises a double-electrode micro-LED element; wherein the double-electrode micro-LED element comprises 
a first electrode, a second electrode, a second electrode connection pad, a second-type semiconductor, a light-emitting layer and a first-type semiconductor; 
wherein the first electrode and the second electrode connection pad are disposed in a same layer; 
the second-type semiconductor is disposed between a layer where the first electrode is located and the light-emitting layer;
 the first-type semiconductor is disposed on a side of the light-emitting layer facing away from the substrate; and 
a first end of the second electrode is electrically connected to the first-type semiconductor, and 
a second end of the second electrode is electrically connected to the second electrode connection pad.
However, Zhang discloses a double-electrode micro-LED element (Fig 3C); 
wherein the double-electrode micro-LED element comprises 
a first electrode (Fig 3C: 217R/217G/217B), a second electrode (Fig 2A/Fig 2G: 216R/216G/216B), a second electrode connection pad (Fig 2G: 116R/116B/116G), a second-type semiconductor ([0036]: p-layer where the first electrode is connected), a light-emitting layer (Fig 5b: the middle layer between n-layer and p-layer) and a first-type semiconductor ([0036]: n-layer where the first electrode is connected); 

the second-type semiconductor is disposed between a layer (Fig 3C: a bottom surface of the first electrode on the Ground pad) where the first electrode is located and the light-emitting layer (Fig 3C);
 the first-type semiconductor is disposed on a side (Fig 3C: top surface side) of the light-emitting layer facing away from the substrate; and 
a first end (Fig 3C: top end) of the second electrode is electrically connected to the first-type semiconductor (Fig 3C), and 
a second end (Fig 3C: bottom end) of the second electrode is electrically connected to the second electrode connection pad (Fig 3C).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Zhang’s device within Itou’s device for the purpose of providing enhanced intergration with enahcned light efficiency. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 20210265420) in view of Tsai (US 20190229170).

Regarding claim 5. Itou discloses The display panel of claim 3 except wherein a surface of the first-type semiconductor facing away from the substrate is a rough and bumpy surface; 

an insulating layer is disposed on a sidewall of each of the plurality of micro-LED elements.
However, Fig 6-1 of Tsai disclose a surface 138a of the first-type semiconductor 138 facing away from the substrate 100 is a rough and bumpy surface [0056]; 
a vertical projection of the respective one 110 of the plurality of driving circuits on a plane where the substrate is located is located within a vertical projection of the first electrode on the plane where the substrate is located (see the 152a); and 
an insulating layer 151 is disposed on a sidewall of each of the plurality of micro-LED elements.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Itou’s device structure have the Tsai’s structure for the purpose of providing enhanced viewing angle performance of a display device by using rough and bumpy surface [0056].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 20210265420) and Zhang US (US 20170179097), and further in view of Tsai (US 20190229170).

Regarding claim 6. Itou in view of Zhang discloses The display panel of claim 4, 

But Itou in view of Zhang do not disclose a surface of the first-type semiconductor facing away from the substrate is a rough and bumpy surface.
However, Fig 6-1 of Tsai disclose a surface 138a of the first-type semiconductor 138 facing away from the substrate 100 is a rough and bumpy surface [0056]; 
a vertical projection of the respective one 110 of the plurality of driving circuits on a plane where the substrate is located is located within a vertical projection of the first electrode on the plane where the substrate is located (see the 152a); and 
an insulating layer 151 is disposed on a sidewall of each of the plurality of micro-LED elements.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Itou in view of Zhang’s device structure have the Tsai’s structure for the purpose of providing enhanced viewing angle performance of a display device by using rough and bumpy surface [0056].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 20210265420) in view of Lo (US 20210175278).


wherein the non-display region of the display panel is provided with a plurality of bonding terminals which is electrically connected to the LED element layer and the driving circuit layer; and 
wherein the plurality of bonding terminals, the driving circuit layer and the LED element layer are disposed on a same side of the substrate; or the plurality of bonding terminals are disposed on a side of the substrate facing away from the driving circuit layer.
However, Lo discloses the display panel 10 comprises a display region 100b and a non-display region 100a surrounding the display region (Fig 1A);
wherein the non-display region of the display panel is provided with a plurality of bonding terminals 113a which is electrically connected to the LED element layer 120 and the driving circuit layer 112 (Fig 1B); and 
wherein the plurality of bonding terminals, the driving circuit layer and the LED element layer are all disposed on a same side of the substrate (Fig 1B: upper side of 11); or 
the plurality of bonding terminals are disposed on a side of the substrate facing away from the driving circuit layer.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Lo’s device structure within Liao’s device for purpose of making enhanced display panel with increasing the light output rate and reducing light leakage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 20210265420) in view of Yeon (US 20210126045).

Regarding claim 11. Itou discloses The display panel of claim 8, comprising a plurality of sub-pixel regions (Pix); 
wherein the each of the plurality of micro-LED elements corresponds to a respective one of the plurality of sub-pixel regions (Fig 2); each of the plurality of sub-pixel regions comprises a first sub-pixel region (PxR), a second sub-pixel region (PxG) and a third sub-pixel region (PxB); and each of the plurality of sub-color film structures in the color film layer comprises 
a red sub-color film structure (RCF), a green sub-color film structure (GCF) and a blue sub-color film structure (BCF); 
wherein the red sub-color film structure is disposed in the first sub-pixel region, the green sub-color film structure is disposed in the second sub-pixel region, and the blue sub-color film structure is disposed in the third sub-pixel region (Fig 2); and 
the red sub-color film structure is configured to convert a light beam emitted by a corresponding one of the plurality of micro-LED elements into a red light beam, the green sub-color film structure is configured to convert a light beam emitted by a corresponding one of the plurality of micro-LED elements into a green light beam, and the blue sub-color film structure is configured to convert a light beam emitted by a corresponding one of the plurality of micro-LED elements into a blue light beam [0039].
But Itou does not disclose emits white light.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Itou’s display device to have the Yeon’s structure for purpose of providing high brightness display device having enhanced light efficiency.

Allowable Subject Matter
Claims 13-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a first-type semiconductor layer, a light-emitting layer, a second-type semiconductor layer and a conductive layer in sequence on the first carrier substrate; before patterning the LED element layer to form the plurality of micro-LED elements; roughening a surface of the first-type semiconductor layer facing away from the light-emitting layer to form a rough and bumpy surface; patterning the conductive layer to form a plurality of first electrodes; a first sub-pixel gap is formed between adjacent first-type semiconductors, adjacent light-emitting layers, adjacent second-type semiconductors and adjacent first electrodes”.

Regarding claim 15, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “before peeling off the first carrier substrate,  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826